Citation Nr: 1208605	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic headaches, variant migraines, rated 10 percent disabling from September 21, 2006 to December 2, 2010, and 30 percent disabling from December 3, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1970 to January 1972.    

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of this claim during a hearing held at the RO in May 2010, before the undersigned Veterans' Law Judge.  In August 2010, the Veteran remanded this claim to the RO for additional action.

For the reasons that follow, the Board again REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudication of the claim on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, an opinion discussing the effect of the Veteran's headaches is necessary.  During the course of this appeal, in October 2007 and December 2010, the RO afforded the Veteran VA examinations of his headaches, but the reports of these examinations do not include all of the medical information necessary to decide the claim on appeal.  During the most recent VA examination, a VA examiner noted that the Veteran, having used all of his leave and sick time, missed work three to five times monthly due to his headaches.  He did not, however, specifically characterize the degree to which the Veteran's headaches interfered with his employment.    

Such a discussion is crucial for the following reasons: (1) the next higher evaluation of 50 percent requires that the headaches cause severe economic inadaptability; 
(2) during flare-ups twice yearly, the Veteran's headaches involve episodes of vasovagal syncope, a condition that might not be contemplated under the Diagnostic Code pertinent to rating headaches; (3) if the rating criteria do not reasonably describe the Veteran's headache symptomatology, the Board must consider whether to refer the Veteran's claim under 38 C.F.R. § 3.321, on an extraschedular basis; 
(4) doing so raises the question of whether the headache symptomatology markedly interferes with the Veteran's employability.  

The reports of VA examinations are also inadequate because neither examiner addressed whether the associated episodes of vasovagal syncope caused functional limitation of any other system, or involved manifestations not contemplated under Diagnostic Code 8100, which governs ratings of migraine headaches.  Such information is necessary for the previously noted reason and also to determine whether the Veteran might be entitled to a separate rating for the episodes under another Diagnostic Code. 

Second, when the Veteran first filed his claim for an increased evaluation for headaches, he was trying to find employment, but was not employed.  Since then he has found employment, but as previously noted, asserts that his headaches interfere therewith.  To date, the Veteran has not submitted employment information confirming such interference and the RO has not notified him that he is responsible for doing so.    

The Board REMANDS this case for the following action:

1.  Inform the Veteran that he is responsible for submitting employment information to substantiate his contention that his headaches interfere with his employment.  

2.  Obtain a medical opinion in support of the Veteran's claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to then proceed as follows:  

a) offer an opinion as to whether the vasovagal syncope episodes the Veteran experiences twice yearly during flare-ups typically manifest in conjunction with headaches and should thus be considered part of the Veteran's headache disability; 

b) discuss the nature of these episodes affect the Veteran, including which system of his body is affected, and describe any functional loss caused thereby; 

c) also describe the impact of the Veteran's headache disability on his daily activities and employability, including during the twice yearly flare-ups; 

d) specifically opine whether the headache disability causes marked interference with employment and/or severe economic inadaptability;

e) also opine whether the headache disability renders the Veteran unable to secure and/or follow substantially gainful employment secondary to his service-connected headache disability, alone or in conjunction with his other service-connected disabilities; 

f) provide detailed rationale, with specific references to the record, for the opinions provided; and   

g) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Readjudicate the claim based on all of the evidence of record.  If the claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


